           Case 2:18-cr-00383-APG-EJY Document 63 Filed 10/30/20 Page 1 of 5



 1 NICHOLAS TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 BRIAN WHANG
   Assistant United States Attorney
 4 501 Las Vegas Blvd. South, Suite 1100
   Las Vegas, Nevada 89101
 5 PHONE: (702) 388-6336
   brian.whang@usdoj.gov
 6 Attorneys for the United States

 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                          2:18-CR-383-APG-EJY

10                 Plaintiff,                         Stipulation Modify the Plea Agreement as
                                                      to Arlandell Moore and Order
11          v.

12 ARLANDELL MOORE,

13                 Defendant.

14          The United States of America and Arlandell Moore, and his counsel, Monique

15 Kirtley, agree as follows:

16          1.     The government and Arlandell Moore seek to modify the Plea Agreement

17 (ECF No. 51) only as to the forfeiture. The Plea Agreement will remain in effect as to all

18 other aspects of the agreement.

19          2.     The defendant knowingly and voluntarily:

20                 a.      Agrees to the district court imposing the civil judicial forfeiture or the

21 criminal forfeiture of:

22                           i.    A Glock 19 9-millimeter semi-automatic handgun, bearing serial

23                                 number BCHX 843; and

24                        ii.      any and all compatible ammunition

25 (all of which constitutes property);

26                 b.      Agrees to the abandonment, the civil administrative forfeiture, the civil

27 judicial forfeiture, or the criminal forfeiture of the property;

28                 c.      Abandons or forfeits the property to the United States;
             Case 2:18-cr-00383-APG-EJY Document 63 Filed 10/30/20 Page 2 of 5



 1                  d.      Relinquishes all possessory rights, ownership rights, and all rights,

 2   titles, and interests in the property;

 3                  e.      Waives defendant’s right to any abandonment proceedings, any civil

 4   administrative forfeiture proceedings, any civil judicial forfeiture proceedings, or any

 5   criminal forfeiture proceedings of the property (proceedings);

 6                  f.      Waives service of process of any and all documents filed in this action

 7   or any proceedings concerning the property arising from the facts and circumstances of this

 8   case;

 9                  g.      Waives any further notice to defendant, defendant’s agents, or

10   defendant’s attorney regarding the abandonment or the forfeiture and disposition of the

11   property;

12                  h.      Agrees not to file any claim, answer, petition, or other documents in

13   any proceedings concerning the property; agrees not to contest, or to assist any other person

14   or entity in contesting, the forfeiture; and agrees to withdraw immediately any claim,

15   answer, petition, or other documents in any proceedings;

16                  i.      Waives the statute of limitations, the CAFRA requirements, Fed. R.

17   Crim. P. 7, 11, 32.2, and 43(a), including, but not limited to, forfeiture notice in the

18   charging document, the court advising defendant of the forfeiture at the change of plea, the

19   court having a forfeiture hearing, the court making factual findings regarding the forfeiture,

20   the court failing to announce the forfeiture at sentencing, and all constitutional

21   requirements, including but not limited to, the constitutional due process requirements of

22   any proceedings concerning the property;

23                  j.      Waives defendant’s right to a jury trial on the forfeiture of the

24   property;

25                  k.      Waives all constitutional, legal, and equitable defenses to the forfeiture

26   or abandonment of the property in any proceedings, including, but not limited to, (1)

27   constitutional or statutory double jeopardy defenses and (2) defenses under the Excessive

28   Fines or Cruel and Unusual Punishments Clauses Waives all constitutional, legal, and
                                               2
            Case 2:18-cr-00383-APG-EJY Document 63 Filed 10/30/20 Page 3 of 5



 1   equitable defenses and claims to the forfeiture or abandonment of the property in any

 2   proceedings, including, but not limited to, (1) constitutional or statutory double jeopardy

 3   defenses and claims and (2) defenses and claims under the Excessive Fines or Cruel and

 4   Unusual Punishments Clauses of the Eighth Amendment to the United States Constitution;

 5                    l.    Agrees to the entry of an Order of Forfeiture of the property to the

 6   United States;

 7                    m.    Waives the right to appeal any Order of Forfeiture;

 8                    n.    Agrees the property is forfeited to the United States;

 9                    o.    Agrees and understands the abandonment, the civil administrative

10   forfeiture, the civil judicial forfeiture, or the criminal forfeiture of the property shall not be

11   treated as satisfaction of any assessment, fine, restitution, cost of imprisonment, or any

12   other penalty the Court may impose upon defendant in addition to the abandonment or the

13   forfeiture;

14                    p.    Agrees and understands that on the government’s motion, the court

15   may at any time enter an order of forfeiture or amend an existing order of forfeiture to

16   include subsequently located property or substitute property pursuant to Fed. R. Crim. P.

17   32.2(e) and 32.2(b)(2)(C);

18                    q.    Acknowledges that the amount of the forfeiture may differ from, and

19   may be significantly greater than or less than, the amount of restitution; and

20                    r.    Agrees to take all steps as requested by the USAO to pass clear title of

21   the property to the United States and to testify truthfully in any judicial forfeiture

22   proceedings. Defendant understands and agrees that the property represents proceeds

23   and/or facilitating property of illegal conduct and is forfeitable. Defendant shall provide the

24   USAO with a full and complete financial disclosure statement under penalty of perjury

25   within 10 days of executing the plea agreement. The financial statement shall disclose to the

26   USAO all of assets and financial interests valued at more than $1,000. Defendant

27   understands these assets and financial interests include all assets and financial interests that

28   defendant has an interest, direct or indirect, whether held in defendant’s name or in the
                                                     3
              Case 2:18-cr-00383-APG-EJY Document 63 Filed 10/30/20 Page 4 of 5



 1   name of another, in any property, real or personal. Defendant shall also identify all assets

 2   valued at more than $1,000 which defendant has transferred to third parties or diverted from

 3   defendant directly to third parties, since November 1, 2016, including the location of the

 4   assets and the identity of any third party.

 5                  s.        The defendant admits the property is any firearm or ammunition

 6   involved in or used in any knowing violation of 18 U.S.C. § 922(g)(1), and is subject to

 7   forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c).

 8            3.    Each party acknowledges and warrants that its execution of the Stipulation is

 9   free and is voluntary.

10            4.    The Stipulation contains the entire agreement between the parties.

11            5.    Except as expressly stated in the Stipulation, no party, officer, agent,

12   employee, representative, or attorney has made any statement or representation to any other

13   party, person, or entity regarding any fact relied upon in entering into the Stipulation, and

14   no party, officer, agent, employee, representative, or attorney relies on such statement or

15   representation in executing the Stipulation.

16            6.    The persons signing the Stipulation warrant and represent that they have full

17   authority to execute the Stipulation and to bind the persons and/or entities, on whose behalf

18   they are signing, to the terms of the Stipulation.

19            7.    This Stipulation shall be construed and interpreted according to federal

20   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

21   related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

22   United States District Court for the District of Nevada, located in Las Vegas, Nevada.

23            8.    Each party shall bear his or its own attorneys’ fees, expenses, interest, and

24   costs.

25            9.    This Stipulation shall not be construed more strictly against one party than

26   against the other merely by virtue of the fact that it may have been prepared primarily by

27   counsel for one of the parties; it being recognized that both parties have contributed

28   substantially and materially to the preparation of this Stipulation.
                                                    4
           Case 2:18-cr-00383-APG-EJY Document 63 Filed 10/30/20 Page 5 of 5



 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure and forfeiture of the property.

 3   DATED:           10/8/2020                  DATED:        October 12, 2020

 4                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
 5
     /s/ Monique Kirtley
 6                                                         /s/ Brian Whang
     MONIQUE KIRTLEY                             BRIAN WHANG
 7   Counsel for Arlandell Moore                 Assistant United States Attorney
 8   DATED:        10/8/2020

 9

10    /s/ Arlandell Moore
     ARLANDELL MOORE
11   Defendant
12

13

14                                               IT IS SO ORDERED:
15

16

17
                                                 UNITED STATES DISTRICT JUDGE
18
                                                 DATED:      October 30, 2020
19

20

21

22

23

24

25

26

27

28
                                                    5
